Citation Nr: 0709189	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-14 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
arteriosclerotic heart disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

The veteran had active service from April 1942 to October 
1945 and from September 1950 to December 1950.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for arteriosclerotic heart disease and denied service 
connection for hypertension.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  By rating decision of October 2001, the RO denied service 
connection for arteriosclerotic heart disease and properly 
notified the veteran of that decision.  

2.  The veteran did not appeal the October 2001 decision and 
it became final.

3.  Evidence received at the RO since the October 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for arteriosclerotic heart disease.  

4.  Hypertension was first shown in 1980, many years after 
active service.

5.  Competent evidence tending to associated hypertension 
with active service or service-connected disability has not 
been submitted.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision, which denied service 
connection for arteriosclerotic heart disease, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 
(2006).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for arteriosclerotic heart 
disease, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in or aggravated by active military service, nor is 
it secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in September 2001 and in May, August, and September 
2003, which informed the veteran of what evidence is needed 
to substantiate the claims, what evidence he was responsible 
for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as recommended in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, because service 
connection has not been granted, there is no unfair prejudice 
due to lack of notice to the veteran of the additional 
requirements set forth above.

VA has not provided an examination to determine the etiology 
of hypertension.  There are four elements to consider in 
determining whether a VA medical examination must be 
provided.  McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

The first element addresses whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability.  In this case, the veteran 
currently suffers from hypertension.  Accordingly, this 
element is satisfied.  
 
The second element looks at whether an event, injury, or 
disease occurred in service, or became manifested during an 
applicable presumption period.  There is no evidence an 
event, injury, or disease that might cause or aggravate 
hypertension during active service.  
 
The third element to indicate that an examination is required 
addresses whether the disability or persistent or recurrent 
symptoms of a disability may be associated with service or 
with a service-connected disability.  As observed by the 
Court, this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the two.  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
In this case, no risk factor is shown or alleged that would 
be capable of causing or aggravating hypertension during 
active service.  The veteran suggested that hypertension is 
secondary to residuals of syphilis; however, such a 
connection is not shown, as a July 2004 VA compensation and 
pension examination report for an increased rating for 
residuals of syphilis clearly ruled out any possible 
relationship between hypertension and syphilis.   
 
Finally, the fourth element addresses whether there is 
sufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  VA medical 
evidence indicates that hypertension arose in 1980 and is not 
associated with a service-connected disability.  Thus, the 
Board need not obtain an opinion addressing whether 
hypertension began during active service, or became 
manifested to a degree of 10 percent within a year of 
discharge, or whether it was caused or aggravated by a 
service-connected disability. 

Arteriosclerotic Heart Disease 

In October 2001, the RO denied service connection for 
arteriosclerotic heart disease.  The veteran and his 
representative were notified of that decision in a letter 
from the RO, and did not appeal.  Thus, the rating decision 
became final.  38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  
Pursuant to 38 U.S.C.A. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a), 3.160, 
20.1103 (2006).

38 C.F.R. § 3.156(a) (2006) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  With 
respect to any application to reopen a finally decided claim, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Evidence considered in the October 2001 RO rating decision 
consists of service medical records (SMRs), VA examination 
and treatment reports, private medical records, and the 
veteran's claims and statements.  The SMRs do not reflect any 
heart disease.  VA reports note an enlarged heart as early as 
1987.  Private reports dated as early as 1980 note 
hypertension.  Congestive heart failure and coronary artery 
disease were first noted in the 1980s.  A July 5, 2000 
correspondence from J. Ghali, M.D., indicates that she/he was 
unable to state that the veteran's cardiac condition is due 
to or related to disability diagnosed or treated during 
active service.  

The veteran asserted that any heart condition was a residual 
of a service-connected syphilis infection.  None of the 
medical evidence considered tended to indicate a relationship 
between arteriosclerotic heart disease and active service or 
service-connected disability.  

As noted above, in October 2001, the RO denied service 
connection for arteriosclerotic heart disease.  The Board 
must review the evidence submitted since the final October 
2001 decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant and whether it raises a reasonable possibility 
of substantiating the claim.

The evidence submitted since the October 2001 RO decision 
includes VA treatment reports that note congestive heart 
failure and hypertension.  While new, none of this evidence 
shows a relationship between arteriosclerotic heart disease 
and active service or service-connected disability.  Thus, it 
does not raise a reasonable possibility of substantiating the 
claim.

The veteran also submitted copies of his SMRs.  These had 
previously been considered and are not new evidence.  

Finally, a July 2004 VA infectious disease compensation 
examination report reflects that the veteran was treated with 
penicillin for syphilis in 1944 or 1945 and has had no 
exacerbation or side effect since.  The examiner noted a 
history of heart disease and hypertension, but no symptom of 
syphilis.  The examiner determined that syphilis is not 
producing any side effect.  This evidence, while new, is very 
negative to the veteran's claim.  Because it raises no 
reasonable possibility of substantiating the claim, it is not 
sufficient to reopen the claim.  

After reviewing the above evidence, the Board finds that 
sufficiently new and material evidence to reopen the claim 
has not been submitted and the application to reopen the 
service connection claim must be denied.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Hypertension 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as 
cardiovascular-renal disease, including hypertension, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran asserts that hypertension was caused by active 
service or service-connected disability.  He has submitted 
competent medical evidence that reflects that a diagnosis of 
hypertension had been indicated as early as 1980.  There is 
no competent evidence relating hypertension to active service 
or to service-connected disability, however.  Moreover, as 
noted above, a July 5, 2000-dated letter from J. Ghali, M.D. 
indicates that she/he was unable to state that the veteran's 
cardiac condition is due to or related to disability 
diagnosed or treated during active service.  A July 2004 VA 
examination report notes that syphilis has produced no 
current disability.  

Although the veteran attributes hypertension to active 
service or service-connected disability, he is not a trained 
medical professional.  Lay statements are competent evidence 
with regard to descriptions of symptoms of disease or 
disability or an injury, but when the determinative issue 
involves a question of medical diagnosis or causation, as 
here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, his statements may determine when symptoms 
arose, but not why they arose.  

Because there is no competent evidence of a causal 
relationship between hypertension and active service or any 
disease incurred during service, the requirements for service 
connection have not been met.  Shedden, supra.  After 
considering all the evidence of record, the Board finds that 
the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for hypertension is therefore denied.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
arteriosclerotic heart disease must be denied.  

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


